Judgment, Supreme Court, New York County (Daniel F. FitzGerald, J), rendered February 19, 2004, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence. After defendant and his accomplices emptied three display shelves of fragrances, none of the stolen goods were recovered. However, the store manager was able to estimate their value without resort to *372speculation. The witness provided a detailed explanation of the basis of her estimate that the property was valued at $5,844, and there was ample evidence supporting the inference that the stolen items were valued in excess of the statutory threshold of $1,000 (see People v Sheehy, 274 AD2d 844, 845 [2000], lv denied 95 NY2d 938 [2000]; see also People v Bravo, 295 AD2d 213, 214 [2002], lv denied 99 NY2d 556 [2002]). Concur—Andrias, J.E, Marlow, Nardelli, Williams and Sweeny, JJ.